Case 2:10-cv-05135-JFL Document 190-1 Filed 10/29/18 Page 1 of 40

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CLARK R. HUFFMAN,
BRANDI K. WINTERS,
PATRICIA L. GRANTHAM,
and LINDA M. PACE,
individually and on behalf of
all others similarly situated,
Plaintiffs,
Vv. : Civil Action No. 2:10-CV-05135-JFL

THE PRUDENTIAL INSURANCE
COMPANY OF AMERICA,

Defendant.
SETTLEMENT AGREEMENT

This agreement, dated October 29, 2018, (the “Agreement”) is made and entered into by
and among Plaintiffs Clark H. Huffman, Patricia L. Grantham, Linda M. Pace and Brandi K.
Winters, individually and as court-designated Class Representatives (the “Representative
Plaintiffs”), and Defendant The Prudential Insurance Company of America (“Prudential”), by
and through their respective counsel, to settle and compromise the claims asserted by
Representative Plaintiffs on behalf of the themselves and the Settlement Class in the above-
captioned class action litigation (the “Litigation”), according to the terms and conditions herein

and subject to approval by the above-captioned court (the “Court”).

L THE LITIGATION
A. Procedural Background

This Litigation is pending before the Honorable Judge Leeson in the United States

District Court for the Eastern District of Pennsylvania. The initial complaint was filed on

Set ys
Case 2:10-cv-05135-JFL Document 190-1 Filed 10/29/18 Page 2 of 40

September 30, 2010. On July 22, 2015, the operative Amended Complaint was filed, asserting
claims under the Employee Retirement Income Security Act of 1974 (“ERISA”) Sections 404(a)
and 406(a) as well as a claim for common law breach of fiduciary duty.

On September 30, 2016, the Court denied certification of a class of beneficiaries of
employee benefit plans who, from September 29, 2004 to the present, received an Alliance
Account to settle their benefits under group life insurance contracts issued by Prudential which
provided that “Life insurance is normally paid to the beneficiary in one sum”. Subsequently, the
Representative Plaintiffs and Prudential filed cross-motions seeking summary judgment. On
December 7, 2017, the Court issued an order granting summary judgment in favor of the
Representative Plaintiffs, finding a violation of ERISA Section 404(a) and ordering further
proceedings on the appropriate remedy under this section, as well as to determine whether
Prudential was liable under ERISA Section 406(a). The Representative Plaintiffs subsequently
filed a motion again seeking class certification. By order dated January 29, 2018, the Court
denied certification of a broader class but granted certification of a narrower class of
beneficiaries receiving Alliance Accounts to settle their benefits under employee benefit plans

sponsored by JPMorgan Chase, Inc. and Con-way, Inc., as defined below.

B. Certification of the Class
By Order of January 29, 2018, the Court certified a class defined as follows:

All beneficiaries of ERISA-governed employee benefit plans that were sponsored by J.P.
Morgan Chase, Inc. or Con-Way, Inc., and that were insured by group life insurance
contracts issued by Prudential that provided “Life Insurance is normally paid to the
beneficiary in one sum,” for whom Prudential established an “Alliance Account” between
September 30, 2004, and October 31, 2011.

 
Case 2:10-cv-05135-JFL Document 190-1 Filed 10/29/18 Page 3 of 40

Excluded from the class are beneficiaries of contracts that were sitused in Arkansas,
Colorado, or Nevada, and beneficiaries who resided in Maryland.!

Also excluded are the 24 persons who requested exclusion following receipt of the notice
of class certification dated July 2, 2018. After these exclusions, there are 6,086 members of the
class (hereinafter “Class Members”). This class is hereinafter denominated the “Class.” Nothing
in this Agreement shall be construed in any fashion, either directly or indirectly, as evidence or
an admission by Prudential that the Class was properly certified. The Settling Parties agree that
the provisions herein concerning certification of the Class shall have no effect whatsoever in the

event that the Settlement does not become Final.

IL. PRUDENTIAL’S DENIAL OF WRONGDOING AND LIABILITY

Prudential has denied, and continues to deny, all of the material factual allegations and
legal claims asserted in this Litigation, including any and all charges of wrongdoing or liability
arising out of any of the conduct, statements, acts or omissions alleged, or that could have been
alleged, in the litigation and maintains that the claims in this Litigation have no factual or legal
merit. This Agreement is for settlement purposes only and shall have no precedential value in
any future litigation. Prudential expressly denies any liability to any Class Member for any
purpose and states that this Agreement was entered into solely for the purpose of settling and
compromising disputed claims and to avoid the cost of litigation and for no other purpose.
Prudential expressly preserves any and all defenses to any potential claims that are or may be

filed by any non-settling Class Member.

 

1 Dkt. 175, p. 1.

 
Case 2:10-cv-05135-JFL Document 190-1 Filed 10/29/18 Page 4 of 40

Ill. BENEFITS OF SETTLEMENT TO THE CLASS

Representative Plaintiffs allege that Prudential’s settlement of life insurance benefits
under two group life insurance contracts through the creation of a retained asset account known
as an Alliance Account violated Prudential’s alleged fiduciary duties under ERISA and further
constituted a prohibited transaction under ERISA.

Although Representative Plaintiffs believe their claims have merit, after discovery and
extensive motion practice Representative Plaintiffs fully appreciate the strengths and weaknesses
of their claims and the attendant risks and uncertain outcome of the Litigation. Representative
Plaintiffs have also considered the expense and length of continued proceedings that would be
necessary to prosecute their claims against Prudential through trial and appeal, as well as the
difficulties and delays inherent in such litigation. Based on their evaluation of all of these
factors, and following vigorous, arms-length negotiations, and mediation under the auspices of
the Court, Class Counsel have determined that this Agreement confers substantial benefits upon

the members of the Class and is fair, reasonable, and in the best interests of the Class.

IV. TERMS AND AGREEMENT OF SETTLEMENT
It is agreed by and among the Settling Parties, by and through their counsel or attorneys
of record, that, subject to the approval of the Court pursuant to Rule 23(e) of the Federal Rules of
Civil Procedure, the Litigation and the Released Claims shall be finally and fully compromised,
settled and released, and the Litigation shall be dismissed with prejudice, as to all Settling
Parties, upon and subject to the terms and conditions of this Agreement, as follows:
1. Definitions.

As used in this Agreement, the following terms have the meaning specified below:

=
FOE se
Case 2:10-cv-05135-JFL Document 190-1 Filed 10/29/18 Page 5 of 40

1.1. “Action” means Huffman v. The Prudential Insurance Co, of America, Case No.
2:10-CV-05135 (JFL) (E.D. Pa.).

1.2. “Alliance Account” means a retained asset account used to settle group life
insurance benefits under employee benefit plans sponsored by JP Morgan Chase,
Inc. and Con-way, Inc.

1.3. “Class Counsel” means John C. Bell, Jr. and Leroy W. Brigham of Bell &
Brigham, Stuart T. Rossman of the National Consumer Law Center, Cary Flitter
of Flitter Milz, P.C. and M. Scott Barrett of Barrett Wylie, LLC.

1.4. “Class Period” means September 30, 2004 through October 31, 2011.

1.5. “Defendant” means Prudential.

1.6. “Distribution Plan” means a plan or formula of allocation of the Net Settlement
Fund in accordance with which the Net Settlement Fund shall be distributed to the
Settling Plaintiffs. Any Distribution Plan is not part of this Agreement and
neither Defendant nor Released Defendant’s Parties shall have any responsibility
or liability with respect thereto. The Distribution Plan shall be submitted
herewith for approval by the Court.

1.7. “Effective Date,” or the date upon which the Settlement becomes “effective,”
means the date on which the Judgment substantially in the form of Exhibit A to
this Agreement becomes final as a matter of law, which the parties hereby deem
to be thirty-five (35) days after entry of the Judgment if no appeal is filed. If an
appeal is filed, the Effective Date shall be the date on which the final mandate is
issued affirming the Judgment without modification or ten days after any appeal is

discontinued or dismissed.

Lior
Case 2:10-cv-05135-JFL Document 190-1 Filed 10/29/18 Page 6 of 40

1.8.

1.9.

1.10.

1.11.

“Exhibit” or “Exhibits” means the exhibits attached to this Agreement.

“Net Settlement Fund” means the Settlement Fund less any amount(s) deducted in
accordance with the provisions of this Agreement.

“Person” means an individual, corporation, partnership, limited partnership,
association, joint stock company, estate, legal representative, trust, unincorporated
organization, and any other type of legal entity, and their spouses, heirs,
successors, predecessors, representatives or assigns.

“Released Claims” means all claims (including but not limited to “Unknown
Claims”), demands, losses, rights, appeals, and causes of action of any nature
whatsoever, that have been or could have been asserted in the Action or could in
the future be asserted in any forum, whether foreign or domestic, whether arising
under federal, state, common, or foreign law, by Representative Plaintiffs, the
Settling Plaintiffs, or their successors, assigns, executors, administrators,
representatives, attorneys, and agents, in their capacities as such, whether brought
directly or indirectly against any of the Released Defendant’s Parties, which (a)
arise out of, are based on, or relate in any way to any of the allegations, acts,
transactions, facts, events, matters, occurrences, representations, or omissions
involved, set forth, alleged, or referred to, in the Action, or which could have been
alleged in the Action, (b) arise out of, are based on, or relate to the settlement of
benefits through Alliance Accounts, or (c) are otherwise deemed released in
accordance with the provisions of this Agreement. “Released Claims” does not,

however, include claims to enforce this Agreement. For the avoidance of doubt,

 
Case 2:10-cv-05135-JFL Document 190-1 Filed 10/29/18 Page 7 of 40

1.12.

1.13.

1.14.

1.15.

1.16.

1.17.

1.18.

this Settlement shall not release the claims of any Class Member under any
insurance policies unrelated to this case.

“Released Defendant’s Parties” means Prudential and its past, present, and future
parents, subsidiaries, divisions, affiliates, predecessors, successors, insurers,
stockholders, benefit plans, joint ventures, members, officers, directors, managers,
managing directors, supervisors, employees, contractors, consultants, auditors,
accountants, financial advisors, professional advisors, investment bankers,
representatives, trustees, trustors, agents, attorneys, professionals, and any of their
legal representatives, and the predecessors, heirs executors, administrators,
successors, and assigns of each of the foregoing.

“Settlement” means the settlement embodied in this Agreement.

“Settlement Administrator” means American Legal Claims, agreed to by the
parties and approved by the Court to perform the settlement administration duties
described in this Agreement.

“Settlement Amount” means nine million dollars ($9,000,000).

“Settling Defendant” means Prudential and all affiliated companies, as defined
herein.

“Settlement Fund” means a cash fund in the amount of the Settlement Amount
funded by Prudential and held by the Settlement Administrator or other
designated escrow agent subject to judicial oversight for purposes of making
payments pursuant to this Agreement and any Distribution Plan.

“Settling Parties’ means Settling Defendant, Representative Plaintiffs, Settling

EG

Plaintiffs.
Case 2:10-cv-05135-JFL Document 190-1 Filed 10/29/18 Page 8 of 40

1.19.

1.20.

“Settling Plaintiffs” means plaintiffs Clark H. Huffman, Patricia L. Grantham,
Linda M. Pace and Brandi K. Winters, and any members of the Class who have
not made a valid and timely request for exclusion.

“Unknown Claims” means any and all claims, demands, rights, liabilities, and
causes of action of every nature and description which Representative Plaintiffs or
Settling Plaintiffs do not know or suspect to exist in his, her, or its favor at the
time of their release of the Released Claims, and including, without limitation,
those which, if known by him, her, or it, might have affected his, her, or its
decision(s) with respect to the settlement or the releases. With respect to any and

all Released Claims, the parties shall stipulate and agree that, upon the Effective

‘Date, Representative Plaintiffs shall expressly waive, and each of the Settling

Plaintiffs shall be deemed to have waived, and by operation of the judgment shall
have waived, any and all provisions, rights, and benefits conferred by any law of
any state or territory of the United States, or principle of common law, which is

similar, comparable, or equivalent to Cal. Civ. Code § 1542, which provides:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS

WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT

TO EXIST IN HIS OR HER FAVOR AT THE TIME OF

EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM

OR HER MUST HAVE MATERIALLY AFFECTED HIS OR

HER SETTLEMENT WITH THE DEBTOR.
Representative Plaintiffs, Class Counsel, and Defendant acknowledge, and the
Settling Plaintiffs by operation of the judgment shall be deemed to have
acknowledged, that the waivers contained in this paragraph, and the inclusion of

“Unknown Claims” in the definition of Released Claims, were separately

bargained for and are material elements of the settlement. Me ‘CP?

 
Case 2:10-cv-05135-JFL Document 190-1 Filed 10/29/18 Page 9 of 40

2. Preliminary Approval

2.1. Within seven (7) business days after execution of this Settlement Agreement, the

Plaintiffs shall file a motion for preliminary approval of class settlement, with a proposed Order

granting Preliminary Approval of the Settlement and Providing for Notice (the “Preliminary

Approval Order”), substantially in the form of Exhibit B to this Agreement that:

2.1.1.

Bol 2a

2.1.3.

2.1.4.

2.1.5.

Preliminarily approves the settlement as set forth herein, subject to further

hearing and determination under Fed.R.Civ.P. 23(e);

Provides for written notice substantially in the form of Exhibit C hereto
(“Settlement Notice”), which shall include the general terms of the
Settlement set forth in this Agreement, any Distribution Plan, the general
terms of any fee and expense application by Class Counsel (the “Fee and
Expense Application”), and the date of the Settlement Hearing as defined
below;

Directs the Settlement Administrator to mail the Settlement Notice to
members of the Class;

Finds that the mailing pursuant to this Agreement constitutes the best
notice practicable under the circumstances, and that the Settlement Notice
fully satisfies the requirements of due process and the Federal Rules of
Civil Procedure;

Schedules a hearing to be held by the Court to determine whether the
proposed Settlement should be granted final approval and to consider
Class Counsel’s application for fees and expenses and awards to the

Representative Plaintiffs (the “Final Approval Hearing”);

 
Case 2:10-cv-05135-JFL Document 190-1 Filed 10/29/18 Page 10 of 40

2.1.6. Provides that any objection to the proposed Settlement and any papers
submitted in support of said objection shall be received and considered by _
the Court at the Final Approval Hearing only if the objection, along with
copies of any supporting papers, are filed with the Clerk of the Court and
served on all counsel for all parties at least thirty (30) calendar days prior
to the date set for the Settlement Hearing;

2.1.7. Provides that the Released Claims of all Settling Plaintiffs shall be barred
as of the entry of judgment;

2.1.8. Provides that the Settlement Administrator, prior to the Settlement
Hearing, shall make a filing confirming that it has provided any notice
required by 28 U.S.C. § 1715; and

2.1.9. Provides that the Settlement Hearing may be continued from time to time

by Order of the Court, and without further notice to the Class.

3. Notice, Objections, and Settlement Hearing

3.1. It shall be solely Class Counsel’s responsibility, in concert with the Settlement
Administrator, to ensure that the Settlement Notice is disseminated to the Class in accordance
with this Agreement and as ordered by the Court. Class Members shall have no recourse as to
Defendants or the Released Defendant’s Parties with respect to any claims they may have that
arise from any failure of the Settlement Administrator or Class Counsel to follow proper notice
procedures.

3.2. Within twenty-five (25) calendar days of the entry of the Preliminary Approval
Order, the Settlement Administrator will send the Settlement Notice to all Class Members by

first class U.S. mail to the person’s last known address as it appears in records provided by

YL
Case 2:10-cv-05135-JFL Document 190-1 Filed 10/29/18 Page 11 of 40

Prudential, as updated by the Settlement Administrator. Class Members shall have forty-five
(45) calendar days from the date that the Settlement Notice is mailed to object to any aspect of
this Agreement (the “Objection Deadline”). A Class Member who intends to object must, on or
before the Objection Deadline, submit a written objection that includes: the objector’s name and
address, evidence of membership in the Class, the basis for the objection, all arguments and
authority supporting the objection, and any evidence supporting the objection. A website shall
also be established by the Settlement Administrator, working with Class Counsel, where
documents and court orders related to the Settlement and other pertinent information may be
posted for the Class to view. In addition, the Settlement Administrator shall establish a toll-free
telephone number to answer questions regarding the Settlement.

3.3. An objection will be deemed submitted and will be considered by the Court only
if it is post-marked by the Objection Deadline set forth in the Settlement Notice and mailed to
the Court, to Class Counsel and to Prudential’s Counsel (at the addresses provided in the
Settlement Notice). It is the responsibility of the objector to ensure proper mailing so as to make
certain that the objection is timely received by the Court, Class Counsel and Prudential’s
counsel.

3.4. The Class Member must also provide a statement whether the objector intends to
appear at the Settlement Hearing, either with or without counsel. If the objector intends to
appear at the Settlement Hearing through counsel, his/her/its counsel must file a notice of
appearance with the Court no later than ten (10) business days before the hearing.

3.5. Prudential will provide a spreadsheet containing the name, last known address and
social security number of each class member to the Settlement Administrator and Class Counsel

within ten (10) calendar days after the entry of the order providing preliminary approval of this
cc

_ AS
G LO “dE 7
Case 2:10-cv-05135-JFL Document 190-1 Filed 10/29/18 Page 12 of 40

Settlement. Class Counsel and the Settlement Administrator will maintain the information on the

spreadsheet in confidence.

4. Final Judgment and Order of Dismissal

4.1. Upon approval by the Court of the Settlement, a Final Judgment shall be entered

by the Court, substantially in the form of Exhibit A hereto, which shall:

4.1.1.

4.1.4.

4.1.6.

4.1.7.

Approve the Settlement embodied in this Agreement as fair, reasonable
and adequate to the Settling Plaintiffs;

Adjudge that the Class has been properly noticed in accordance with
Rule 23;

Dismiss the Action against the Settling Defendant with prejudice and
without costs to the parties;

Adjudge that the Settling Plaintiffs shall be deemed conclusively to have
released any and all Released Claims;

Include an order on Class Counsel’s Fee and Expense Application and for
an award to the Representative Plaintiffs;

Reserve jurisdiction, without affecting the finality of the judgment
entered, with regard to implementation of this Settlement, disposition of
the Settlement Fund and enforcing and administering the Settlement.

Find that notice to the appropriate state and federal officials has been
provided and that Prudential has satisfied its obligations pursuant to 28

U.S.C. § 1715.

 
Case 2:10-cv-05135-JFL Document 190-1 Filed 10/29/18 Page 13 of 40

5. The Settlement Payment

5.1. | Within ten (10) business days of the entry of the Preliminary Approval Order,
Class Counsel shall provide to Defendant all information necessary to effectuate a transfer of the
Settlement Amount to the Settlement Fund, including the bank name and ABA routing number,
account name and number, and a signed W-9 reflecting the taxpayer identification number for
the Settlement Fund.

5.2. Within thirty (30) calendar days of entry of the Preliminary Approval Order,
Prudential shall transfer or caused to be transferred the Settlement Amount to the Settlement
Administrator or other designated escrow agent to be held in escrow pending final approval of
the Settlement. The Settlement Fund shall be held in escrow for purposes of making payments
pursuant to this Agreement, any Distribution Plan, and the Preliminary Approval Order.

5.3.  Prudential’s transfer of the Settlement Amount to the Settlement Fund shall be
consideration for full and complete settlement and release of all of the Released Claims.

5.4. Other than the obligation to transfer or cause to be transferred the Settlement
Amount to the Settlement Fund, neither Defendant nor Defendant’s Released Parties shall have
any obligation to make any other payment to the Settlement Fund, the Settlement Administrator,

Class Counsel, Representative Plaintiffs, or Settling Plaintiffs pursuant to this Agreement.

6. Settlement Fund & Escrow Account
6.1. | Pursuant to this Agreement, an escrow account shall be created under the control
of the Settlement Administrator or other designated escrow agent, subject to judicial oversight by
this Court for the purpose of making payments to members of the Settlement Class according to

the terms of this Agreement.

 
Case 2:10-cv-05135-JFL Document 190-1 Filed 10/29/18 Page 14 of 40

6.2. All risks related to the distribution of the Settlement Fund in accordance with any
Distribution Plan shall be borne by the Settlement Fund, and neither Defendant or Released
Defendant’s Parties shall bear any responsibility for, interest in, or liability whatsoever with
respect to distribution decisions or the actions of the Settlement Administrator, or any
transactions executed by the Settlement Administrator. Representative Plaintiffs and the Settling
Plaintiffs release Defendant and Released Defendant’s Parties completely from any action,
disputes, or liability with respect to the distribution, management, investment, or any other
activities of the Settlement Administrator or any other Person involving any amounts held in
Settlement Fund.

6.3. The Settling Parties agree that the Settlement Fund is intended to be a “Qualified
Settlement Fund” (“QSF”) under Section 468B of the Internal Revenue Code and Treas. Reg.
§ 1.468B-1, 26 CFR § 1.468B-1, ef seg., and will be administered by the Settlement
Administrator as such.

6.4. With respect to the QSF, the Settlement Administrator shall:

6.4.1. open and administer a settlement account in such a manner as to qualify
and maintain the qualification of the QSF under Section 468B of the
Internal Revenue Code and Treas. Reg. § 1.468B-1;

6.4.2. satisfy all federal, state and local income and other tax reporting, return,
and filing requirements with respect to the QSF and any interest or other
income earned by the QSF; and

6.4.3. satisfy out of the QSF all (i) taxes, including any estimated taxes, interest
or penalties, with respect to the interest or other income earned by the

QSF, and (ii) fees, expenses and costs incurred in connection with the

 
Case 2:10-cv-05135-JFL Document 190-1 Filed 10/29/18 Page 15 of 40

opening and administration of the QSF and the performance of its duties
and functions as described in this Agreement.

6.5. The aforementioned taxes, fees, costs and expenses shall be treated as and
included in the costs of administering the QSF and as administration costs, and all costs and
expenses associated with all administrative, accounting, and tax compliance activities of the
Settlement Fund shall be deducted from the Settlement Fund.

6.6. The Settling Parties and the Settlement Administrator shall treat the QSF as
coming into existence on the earliest date permitted as set forth in 26 CFR § 1.468B-19)(2)Q),
and such election statement, which shall be prepared by the Settlement Administrator and
executed by Defendant and the Settlement Administrator, shall be attached to the appropriate
returns as required by 26 CFR § 1.468B-1())(2)(ii). The Settling Parties agree to cooperate with
the Settlement Administrator and one another to the extent reasonably necessary to carry out the
provisions of this section. The Settlement Administrator shall indemnify Settling Defendant for
any penalty arising out of any error or incorrect calculation and/or interest with respect to any

late deposit of the same.

7. Costs and Expenses
7.1. All costs associated with the printing and mailing of the Settlement Notice and
any other tasks reasonably undertaken by the Settlement Administrator before Entry of the Final
Judgment and Order of Dismissal, regardless of whether the Agreement becomes final, shall be
deducted from the Settlement Fund. Any amounts spent pursuant to this provision shall not be
subject to reimbursement to Prudential.
7.2. Prior to distribution of any monies to Class Members, the Settlement

Administrator shall pay the following expenses out of the Settlement Fund:

  
Case 2:10-cv-05135-JFL Document 190-1 Filed 10/29/18 Page 16 of 40

7.2.1. All notice costs, costs associated with payment of the settlement proceeds,
and Settlement Administrator fees. Notice costs shall include, inter alia,
printing and mailing of the class settlement notice, and printing and
mailing of notice under 28 U.S.C. § 1715, if the Settlement Administrator
sends out the CAFA notices.

7.2.2. Reimbursement of Class Counsel’s reasonable costs and expenses in such
sum as the Court approves. |

7.2.3. Class Counsel’s fees and class representative payments in such sum as the
Court approves.

7.3. Any award of attorneys’ fees and expenses to Class Counsel shall be paid solely
from the Settlement Fund. Prudential shall have no responsibility for payment of such fees or
expenses. The fairness and reasonableness of the settlement will be determined without regard
to the payment of attorneys’ fees and expenses, and no objection, motion, or appeal with respect
to such fees or expenses shall affect the finality of any judgment approving the settlement or any
release related thereto. Prudential will take no position on attorneys’ fees and expenses of Class
Counsel. Any attorneys’ fees and expenses judicially awarded to Class Counsel shall be paid to
Class Counsel no later than ten (10) business days after the Effective Date.

7.4. Provided that this settlement receives the Court’s final approval, any change in
law arising after July 1, 2018, will not be relied upon by any party as a basis for refusing to carry

out the terms of the Settlement set forth herein.

8. Release
8.1. Upon the Effective Date, Representative Plaintiffs shall, and each of the Settling

Plaintiffs shall be deemed to have, and by operation of the Judgment shall have, fully, finally,

 
Case 2:10-cv-05135-JFL Document 190-1 Filed 10/29/18 Page 17 of 40

and forever released, relinquished, and discharged all Released Claims against Defendant and
Released Defendant’s Parties (including Unknown Claims). Claims to enforce the terms of this
Agreement are not released.

8.2. Upon the Effective Date, all Settling Plaintiffs and anyone claiming through or on
behalf of any of them, will be forever barred and enjoined from commencing, instituting,
prosecuting, or continuing to prosecute any action or other proceeding in any court of law or
equity, arbitration tribunal, or administrative forum, asserting the Released Claims against the
Defendant and Released Defendant’s Parties.

8.3. Upon the Effective Date, if any Settling Plaintiff or Representative Plaintiff
maintains a balance in an Alliance Account, Prudential will continue to administer the account,
guarantee the balance, and credit interest in accordance with the relevant account agreement.
Prudential shall be free to invest the funds associated with the account and may make more
income investing the funds than the interest it credits to the account. As was always the case, the
account holder may choose to close the Alliance Account at any time or keep it open. For the
avoidance of doubt, all claims relating to the settlement of benefits via retained asset account,
including but not limited to claims relating to Alliance Accounts that maintain a balance after the
Effective Date, shall be deemed Released Claims.

9. Distribution of the Settlement Fund

9.1. Within ten (10) business days of the deposit of the Settlement Amount by the
Settlement Fund, the Settlement Administrator shall pay the estimated costs associated with
dissemination of the class notice from the Settlement Fund to the Settlement Administrator, upon

approval by Class Counsel.

 
Case 2:10-cv-05135-JFL Document 190-1 Filed 10/29/18 Page 18 of 40

9.2. | Within ten (10) business days of the Effective Date, the Settlement Administrator
shall pay any attorneys’ fees and expenses awarded by the Court’s final approval order.

9.3. Within ten (10) business days of the Effective Date, the Settlement Administrator
shall pay any Class Representative payments awarded by the Court’s final approval order.

9.4. Within ten (10) business days of the Effective Date, the Settlement Administrator
shall pay any remaining Settlement Administrator fees awarded by the Court’s final approval
order.

9.5. The Settlement Administrator will distribute to each Settling Plaintiff by check
that Settling Plaintiff's share of the Net Settlement Fund no later than thirty (30) calendar days
after the Effective Date. Each check shall state on its face that the check will become void if not
cashed or deposited within ninety (90) calendar days of the date of issue of the check.

9.6. The Settlement Administrator shall endeavor to locate Settling Plaintiffs whose
settlement checks are returned as undeliverable, and then to mail new checks to each of these
Settling Plaintiffs whom the Administrator is able to locate.

9.7. The Settlement Administrator shall send a reminder letter to those whose checks
have not been negotiated within fifty (50) calendar days from the date of issuance that reminds
the Settling Plaintiff that the check will become void if not promptly negotiated.

9.8. After at least ninety (90) calendar days have passed from the date of mailing of
the last checks, the Settlement Administrator shall calculate the net amount of unclaimed funds,
prorate those funds among those Settling Plaintiffs whose checks have been negotiated based
upon the formula set forth in the Distribution Plan, and mail checks to those Settling Plaintiffs in
the newly prorated amount, with each check deemed to be void if not negotiated within sixty

(60) calendar days of the date of issuance. All funds remaining after this second mailing will be

 
Case 2:10-cv-05135-JFL Document 190-1 Filed 10/29/18 Page 19 of 40

deemed Unclaimed Funds. Unclaimed Funds will be distributed as ordered by the Court under

the cy pres doctrine. No unclaimed, undelivered or uncashed funds will revert to Prudential.

10. Conditions of Settlement, Effect of Disapproval, Cancellation or Termination.

10.1. Should the Court order that the Parties shall provide an additional opportunity for
Class Members to opt-out of the Settlement, Prudential shall have the right to terminate this
Settlement and render it null and void in the event that Class Members representing a certain
percentage of the Class exclude themselves as Settling Plaintiffs, as set forth in a separate
agreement (the “Supplemental Agreement”) executed between Representative Plaintiffs and
Prudential, by and through their counsel.

10.2. If the conditions of Settlement set forth in this Agreement are not satisfied, if the
Court does not enter the Judgment provided for in this Agreement, or if the Court enters the
Judgment and appellate review is sought and on such review such Judgment is materially
modified or reversed, or, if one or more of the terms of the Settlement Agreement is not
approved or the Judgment with respect to one or more of such terms is materially modified or
reversed, then this Agreement shall be canceled and terminated unless the Parties can agree
within twenty (20) calendar days to amend this Agreement in such a manner as to resolve such
issue.

10.3. If the Effective Date does not occur, or if this Agreement is terminated or
canceled pursuant to its terms, the parties to this Agreement shall be deemed to have reverted to
their respective status as of the date and time immediately prior to the execution of this
Agreement except in respect to any monies expended pursuant to Court Order.

10.4. In the event that this Settlement is disapproved, canceled, or terminated, the

Settlement Administrator or other escrow agent shall return the Settlement Fund, less any non-

 
Case 2:10-cv-05135-JFL Document 190-1 Filed 10/29/18 Page 20 of 40

reimbursable amounts previously spent pursuant to Court Order, to Prudential within ten (10)
business days of such disapproval, cancellation, or termination.

10.5. No ruling by the Court denying in whole or part the requests by the Plaintiffs and
Class Counsel for awards, costs and/or fees will be grounds for cancellation or termination of

this Agreement.

11. Taxes
11.1. The Parties make no representation as to any tax consequences of this Agreement.
11.2. Each Class Member will be responsible for any tax consequences arising from,
related to, or any way connected with the relief afforded to him, her or it under this Agreement.
11.3. Payments mailed to Class Members shall be accompanied by a notice advising
Class Members to consult with a tax advisor regarding the potential tax consequences of this

Agreement.

12. Miscellaneous Provisions.

12.1. The parties hereto agree to cooperate to the extent necessary to effectuate all
terms and conditions of this Agreement.

12.2. All exhibits attached hereto are hereby incorporated by this reference as though
fully set forth herein.

12.3. The Parties agree that the consideration provided to the Settlement Class and the
other terms of the Agreement were negotiated in good faith by the Parties, and reflect a
settlement that was reached voluntarily after consultation with competent legal counsel.

12.4. The Parties intend the Agreement to be a final and complete resolution of all

disputes between them with respect to the Litigation. The Agreement compromises claims that

on
ww

 
Case 2:10-cv-05135-JFL Document 190-1 Filed 10/29/18 Page 21 of 40

are contested and will not be deemed an admission by any Party as to the merits of any claim,
defense, or the certifiability of any class.

12.5. This Agreement may be amended or modified only by written instrument signed
by all parties or their successors in interest.

12.6. This Agreement and the exhibits attached hereto constitute the entire agreement
between the Settling Plaintiffs and the Settling Defendant. The exhibits to this Agreement are
material and integral parts hereof and are fully incorporated herein by this reference.

12.7. No party shall assert or pursue any action, claims or rights that any party violated
any provision of Rule 11 of the Federal Rules of Civil Procedure.

12.8. Each counsel or other person executing this Agreement or any of its exhibits on
behalf of any Party hereby warrants that such person has the full authority to do so.

12.9. This Agreement shall be binding upon, and inure to the benefit of, the successors
and assigns of the parties hereto.

12.10. All of the terms of this Agreement shall be governed by and interpreted in
accordance with the laws of the United States and the State of New Jersey.

12.11. All parties shall use their best efforts to perform all of the terms of this Agreement
and to execute all documents necessary to carry out its purpose and effect.

12.12. Except as expressly provided for in this Agreement, each party will bear its own
costs and fees.

12.13. This Agreement shall be considered to have been negotiated, executed, and
delivered in the State of New Jersey, and its terms shall be construed in accordance with, and
governed by, the internal, substantive laws of New Jersey without giving effect to its choice-of-

law principles. The parties agree that the U.S. District Court for the Eastern District of

Wy
Case 2:10-cv-05135-JFL Document 190-1 Filed 10/29/18 Page 22 of 40

Pennsylvania shall retain jurisdiction over the Action for settlement purposes with respect to (a)
matters relating to the approval of the settlement, the approval of any requests for attorney’s fees
and expenses, the approval of any plaintiff service award, and ruling on any opt-out requests; (b)
the administration of the Settlement; and (c) such matters as to which continuing jurisdiction is
required to effectuate the Settlement. Subject to the foregoing and the provisions of this
paragraph, however, the parties agree that any litigation brought separately by any Class Member
after this settlement has become final and fully executed that addresses the Class Member’s
individual rights and obligations arising out of this Settlement Agreement shall be litigated, if
necessary, in the state or federal courts of the State of New Jersey, and the parties each agree to
submit to personal jurisdiction in the State of New Jersey and to venue in the Essex County, New
Jersey for purposes of any such litigation.

12.14. None of the Parties, or their respective counsel, will be deemed the drafter of this
Agreement or its exhibits for purposes of construing the provisions thereof. The language in all
parts of this Agreement and its exhibits will be interpreted according to its fair meaning, and will
not be interpreted for or against any of the Parties as the drafter thereof.

12.15. Neither this Agreement, nor any document referred to herein, nor any action taken
to carry out this Agreement, is or may be construed as either a finding by the Court or an
admission by Prudential of any fault, wrongdoing or liability whatsoever.

12.16. Prudential may file this Agreement or any order and final judgment related to this
Agreement in any action that may be brought against it in order to support a defense or
counterclaim based on principles of res judicata, collateral estoppel, release, good faith
settlement, judgment bar or reduction, or any other theory of claim preclusion or issue preclusion

or similar defense or counterclaim.
Case 2:10-cv-05135-JFL Document 190-1 Filed 10/29/18 Page 23 of 40

12.17. The negotiations during the mediation and creation of this Agreement are

confidential except to the extent disclosure is required by law or a court, or to enforce or

effectuate its items.

IN WITNESS WHEREOPF, the parties hereto have caused this Settlement Agreement to

be executed by their duly authorized attorneys, as of the day and year first set forth.

This 29" day of October, 2018.

Attorne mney. or Plaintiffs

A bby

ohn C. Bell, Jr.

 

~~ Lee/W. Brigham

& Brigham
PO Box 1547
Augusta, GA 30903-1547

Cary L. Flitter

Flitter Lorenz, PC

450 N. Narberth Ave., Suite 101
Narberth, PA 19072

M. Scott Barrett

Barrett Wylie, LLC

PO Box 5233

Bloomington, IN 47407-5233

Stuart T. Rossman

The National Consumer Law Center
7 Winthrop Square, 4 Floor
Boston, MA 02110

Attorneys for Defendant

Aron (hn.

 

Maeve O’Connor
Edwin G. Schallert
Susan Reagan Gittes
Debevoise & Plimpton
919 Third Avenue
New York, NY 10022

James O. Fleckner

Alison V. Douglass

Goodwin Procter LLP
Exchange Place, 53 State Street
Boston, MA 02109-2881

Martin C. Bryce, Jr.

Ballard Spahr LLP

1735 Market Street, 515 Floor
Philadelphia, PA 19103

Donald E. Wieand

Stevens & Lee

840 W. Hamilton Street, Suite 521
Allentown, PA 18101
Case 2:10-cv-05135-JFL Document 190-1 Filed 10/29/18 Page 24 of 40

Exhibit A
Case 2:10-cv-05135-JFL Document 190-1 Filed 10/29/18 Page 25 of 40

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CLARK R. HUFFMAN,
BRANDI K. WINTERS,
PATRICIA L. GRANTHAM,
and LINDA M. PACE,
individually and on behalf of
all others similarly situated,
Plaintiffs,
v. : Civil Action No. 2:10-CV-05135-JFL

THE PRUDENTIAL INSURANCE
COMPANY OF AMERICA,

Defendant.
FINAL JUDGMENT AND ORDER OF DISMISSAL

This matter having come before the Court on the application of the parties for final approval
of the Settlement set forth in the Settlement Agreement, dated October 29, 2018, (“Agreement”)
(Dkt.__), and the Distribution Plan (Dkt. ) and due and adequate notice having been
given to the Class,! and the Court having considered all papers filed and proceedings had herein and
otherwise being duly informed in the premises and good cause appearing therefore, itisthis _ day
of , 2018, ORDERED, ADJUDGED AND DECREED THAT:
1, This Court has jurisdiction over the subject matter of this litigation and over all parties to this

litigation, including all members of the Class.
2. The mailing of individual notice to each individual class member as specified in this Court’s

prior order satisfies due process and Federal Rule of Civil Procedure 23,
3. ____ class members filed a formal objection to the Settlement and___ class members

appeared at the hearing to object to the Settlement.

 

' Capitalized terms not otherwise defined herein shall have the meaning ascribed to them
in the Settlement Agreement.
Case 2:10-cv-05135-JFL Document 190-1 Filed 10/29/18 Page 26 of 40

The Court hereby approves the Settlement set forth in the Settlement Agreement and in the
Distribution Plan and finds that said Settlement, Settlement Agreement and Distribution Plan
are in all respects, fair, reasonable and adequate to all Class Members of the Class that
includes:

All beneficiaries of ERISA-governed employee benefit plans that

were sponsored by J.P. Morgan Chase, Inc. or Con-Way, Inc., and

that were insured by group life insurance contracts issued by

Prudential that provided “Life Insurance is normally paid to the

beneficiary in one sum,” for whom Prudential established an

“Alliance Account” between September 30, 2004, and October 31,

2011.

Excluded from the class are beneficiaries of contracts that were

sitused in Arkansas, Colorado, or Nevada, and beneficiaries who

resided in Maryland.
The Class Members, including the Plaintiffs in this action and the members of the Class who
did not make a valid and timely request for exclusion from the Class, shall be deemed
conclusively to have released any and all Released Claims. “Released Claims” means all
claims (including but not limited to “Unknown Claims”), demands, losses, rights, appeals,
and causes of action of any nature whatsoever, that have been or could have been asserted
in the Action or could in the future be asserted in any forum, whether foreign or domestic,
whether arising under federal, state, common, or foreign law, by representative Plaintiffs, the
Settling Plaintiffs, or their successors, assigns, executors, administrators, representatives,
attorneys, and agents, in their capacities as such, whether brought directly or indirectly
against any of the Released Defendant’s Parties, which (a) arise out of, are based on, or relate
in any way to any of the allegations, acts, transactions, facts, events, matters, occurrences,

representations, or omissions involved, set forth, alleged, or referred to, in the Action, or

which could have been alleged in the Action, (b) arise out of, are based on, or relate to the
10,

Case 2:10-cv-05135-JFL Document 190-1 Filed 10/29/18 Page 27 of 40

settlement of benefits through Alliance Accounts, or (c) are otherwise deemed released in
accordance with the provisions of the Settlement Agreement. “Released Claims” does not,
however, include claims to enforce the Settlement Agreement. For the avoidance of doubt,
the Settlement Agreement shall not release the claims of any Class Member under any
insurance policies unrelated to this case.

The application by Class Counsel for reasonable attorneys’ fees is granted. Attorneys’ fees
in an amount of $ are hereby found to be reasonable and are awarded to
Class Counsel. The application by Class Counsel for reimbursement of $

in expenses is granted. Class Counsel shall recover such fees and expenses from the
Settlement Fund as and in the manner described in the Settlement Agreement. The Court
finds that $__ shall be paid to each of the named Plaintiffs and Class
Representatives, Clark R. Huffman, Brandi K. Winters, Patricia L. Grantham and Linda M.
Pace, as incentive awards for their efforts in prosecuting this case. These awards shall be paid
from the Settlement Fund as and in the manner described in the Settlement Agreement.
Pursuant to the Settlement Agreement, the Settlement Fund shall bear all notice costs, costs
associated with payment of the settlement proceeds, Settlement Administrator fees, Class
Counsel's attorneys’ fees and expenses, and incentive awards to the named Plaintiffs.
This entire action is hereby dismissed with prejudice as to the Settled Claims of the Class
Members, and without taxable costs to the parties.

All necessary notices have been provided pursuant to 28 U.S.C. § 1715.

The Court reserves jurisdiction, without affecting the finality of this Judgment, over:

a. Implementation of this Settlement,

b. Disposition of the Settlement Fund; and
Case 2:10-cv-05135-JFL Document 190-1 Filed 10/29/18 Page 28 of 40

c. Enforcing and administering the Settlement Agreement.

IT IS SO ORDERED, this the day of , 2018.

 

 

Joseph F. Leeson, Jr.
United States District Judge
Case 2:10-cv-05135-JFL Document 190-1 Filed 10/29/18 Page 29 of 40

Exhibit B
Case 2:10-cv-05135-JFL Document 190-1 Filed 10/29/18 Page 30 of 40

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CLARK R, HUFFMAN,
BRANDI K. WINTERS,
PATRICIA L. GRANTHAM,
and LINDA M. PACE,
individually and on behalf of
all others similarly situated,

Plaintiffs,
Vv. j Civil Action No. 2:10-CV-05135-JFL

THE PRUDENTIAL INSURANCE
COMPANY OF AMERICA,

Defendant.
ORDER PRELIMINARILY APPROVING SETTLEMENT
AND NOTICE TO THE CLASS
This Order is entered on the Motion to Grant Preliminary Approval of the proposed Class
Action Settlement and Notice to the Class.
By Order of January 29, 2018, this Court certified a class defined as follows:
All beneficiaries of ERISA-governed employee benefit plans that were sponsored by
J.P. Morgan Chase, Inc. or Con-Way, Inc., and that were insured by group life
insurance contracts issued by Prudential that provided “Life Insurance is normally
paid to the beneficiary in one sum,” for whom Prudential established an “Alliance

Account” between September 30, 2004, and October 31, 2011.

Excluded from the class are beneficiaries of contracts that were sitused in Arkansas,
Colorado, or Nevada, and beneficiaries who resided in Maryland.

Dkt. 175, p. 1

Notice was in due course sent to each member of the Class in the manner directed by this
Case 2:10-cv-05135-JFL Document 190-1 Filed 10/29/18 Page 31 of 40

Court.’ Twenty-four Class Members requested exclusion. The Court is informed that there are
6,086 members of the Class.

The parties have submitted a proposed settlement of this Class (“Settlement”) and a proposed
distribution plan (“Distribution Plan”) to the Court and moved for preliminary approval of the
Settlement and the Distribution Plan and for rulings on related matters.

The Court has reviewed the terms of the proposed settlement and the proposed Distribution
Plan and has heard from Class Counsel and Defendant’s Counsel.

It is HEREBY ORDERED:

1. The proposed Settlement and the proposed Distribution Plan are hereby preliminarily
approved. The Court finds that the proposed Settlement and the proposed Distribution Pian are fair,
reasonable, and adequate; are the product of informed arm’s-length negotiation by counsel; and
contain no obvious deficiencies that would prevent preliminary Court approval. Accordingly, notice
thereof should be given to the Class.

2. The Court’s preliminary approval of the Settlement shall be subject to further consideration

at a Fairness Hearing to be held before this Court on __ at. , in Courtroom

 

____ of The United States District Court for the Eastern District of Pennsylvania. The Court will
determine at or following the Fairness Hearing whether the proposed Settlement and the Distribution
Plan are fair, reasonable, and adequate and should be finally approved by the Court. The Court will
also determine the amount of attorneys’ fees and expenses that should be awarded to Class Counsel
pursuant to Rule 23(h) of the Federal Rules of Civil Procedure, and any awards to the named

Plaintiffs as Class Representatives. The Court may adjourn and/or reschedule the Fairness Hearing

 

' Capitalized terms not otherwise defined herein shall have the meaning ascribed to them
in the Settlement Agreement.
Case 2:10-cv-05135-JFL Document 190-1 Filed 10/29/18 Page 32 of 40

without further notice to the Settlement Class other than by announcement at the Fairness Hearing.
3. The Court approves the form and substance of the notice to the Settlement Class (“Notice”),
that is attached to this Order. The Court finds that the procedures established for Notice by the
settlement agreement (“Settlement Agreement”), also attached to this Order, are the best practicable
and are reasonably calculated, under all the circumstances, to apprise the Class of the proposed
Settlement, afford any Class Member an opportunity to present any objections to the Settlement, and
comply in all respects with Rule 23 of the Federal Rules of Civil Procedure and all the requirements
of due process. Consistent with applicable case law, the Court declines to permit an additional
period for Class Members to request exclusion from the Settlement, as Class Members were
permitted an opportunity to request exclusion in response to the notice of class certification dated
July 2, 2018.

4. American Legal Claims, LLC, is hereby appointed as Settlement Administrator, and shall be
responsible for providing notice of the preliminarily approved Settlement in accordance with the
provisions of the Settlement Agreement and this Order. The Notice shall be mailed by the
Settlement Administrator to all Class Members, by first-class mail, postage prepaid, no later than
twenty-five (25) days after the entry of this Order. The Notice shall be sent to ail Class Members
at their last known addresses, with address updating and verification by the Settlement Administrator
in accordance with the Settlement Agreement. Within ten (10) business days of entry of this Order,
Prudential shall provide the Settlement Administrator with the addresses of any Class Members for
whom Prudential has obtained updated information since notice of class certification was sent dated
July 2, 2018. At least seven (7) calendar days prior to the Fairness Hearing, the Settlement
Administrator shall file with the Court proof of mailing of the Notice to all Class Members.

5. By no later than forty-five (45) calendar days prior to the Fairness Hearing, Class Counsel
Case 2:10-cv-05135-JFL Document 190-1 Filed 10/29/18 Page 33 of 40

shall file their application for attorneys’ fees and reimbursement of costs and expenses and shall
promptly post their application at www.huffmanclassaction.com.

6. All Class Members who file a valid and timely objection to the Settlement shall serve copies
of all filed papers upon Class Counsel and Defendant’s Counsel. Objections shall be filed and
served no later than forty-five (45) calendar days from the date the Notice is mailed.

7. Any Class Member may appear at the Fairness Hearing, in person or by counsel, and be
heard to the extent allowed by the Court in opposition to the fairness, reasonableness, and adequacy
of the Settlement, the proposed Distribution Plan, and the application for an award of attorneys’ fees,
costs, and expenses to Class Counsel. Unless such requirement is excused by the Court, no person
shall be heard in opposition to the Settlement, the Settlement Agreement, or the application for an
award of attorneys’ fees, costs, and expenses to Class Counsel unless, no later than thirty (30)
calendar days before the Fairness Hearing, such person files with the Clerk of the Court a notice of
intention to appear and provides a written statement that indicates all bases for objection, all
documentation in support of the objection, any legal authority supporting the objection, and a list
of witnesses the person may call to testify. Copies of such notice, statement, and documentation,
together with copies of any other papers or briefs filed with the Court, must be simultaneously
delivered to Class Counsel and Defendant’s Counsel. Any Class Member who does not object in
the foregoing manner shall be deemed to have waived all objections and shall be foreclosed from
making any objections to the Settlement.

8. The Court reserves the right to adjourn and/or reschedule the Faimess Hearing without
further notice of any kind to Class Members. Therefore, any Class Member intending to attend the
Fairness Hearing should, in addition to complying with all instructions and requirements above,

confirm the date, time, and location of the Fairness Hearing with Class Counsel. Any order or notice
Case 2:10-cv-05135-JFL Document 190-1 Filed 10/29/18 Page 34 of 40»

of scheduling changes shall be promptly posted at www.huffimanclassaction.com.

9. If the Court grants final approval of the Settlement, all Class Members shall be bound by all
the provisions of the Settlement, Settlement Agreement, Distribution Plan, and all determinations
and judgments in this case, including the Final Order and Judgment dismissing this case with
prejudice.

10. Pending the final determination of whether the Settlement should be approved, all
proceedings and discovery in this case are stayed, except as specifically provided for in this Order.
If the Settlement is terminated, the Settlement is not finally approved by this Court, or the Effective
Date does not occur for any reason, the stay of this case shall be lifted. The parties shall, as soon
thereafter as possible, request a new Scheduling Order from the Court.

11. If the Settlement is finally approved by the Court, the Court shall retain exclusive
jurisdiction over Plaintiffs, Prudential, the Class Members, and the case, in each case with respect
to matters arising out of, or connected with, the Settlement, and may issue such orders as necessary
to implement the terms of the Settlement. The Court may approve the Settlement, with such
modifications as may be agreed to by Plaintiffs and Defendant, if appropriate, without further notice
to the Class Members.

SO ORDERED, this the day of , 2018.

 

Joseph F. Leeson, Jr.

United States District Judge

United State District Court

For the Eastern District of Pennsylvania
Case 2:10-cv-05135-JFL Document 190-1 Filed 10/29/18 Page 35 of 40

Exhibit C
Case 2:10-cv-05135-JFL Document 190-1 Filed 10/29/18 Page 36 of 40

ae ar ; Notice ID: «noticeid»
c/o American Legal Claim Services, LLC .
P.O, Box 23368 PIN: 243 094 172

Jacksonville, FL 32241

ee eA, aay

Postal Service: Please do not mark barcode

name»
«addrlinel»
«addrcity», «addrstate» «addrzip»

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CLARK F. HUFFMAN, BRANDI K. :
WINTERS, PATRICIA L. GRANTHAM, :
And LINDA M. PACE, individually and on
Behalf of all others similarly situated,

Plaintiffs, : Civil Action No, 2:10-CV-05135-JFL
THE PRUDENTIAL INSURANCE :
COMPANY OF AMERICA, ;

Defendant.

NOTICE OF CLASS ACTION SETTLEMENT

TO: Beneficiaries of employee benefit plans that were sponsored by JPMorgan Chase Bank, Inc. and
Con-way, Inc. (the 'tPlans'') and insured by The Prudential Life Insurance Company of America
(“Prudential”), whose death benefits were paid using an Alliance Account instead of a check between
September 30, 2004 and October 31, 2011.

A federal court authorized this notice.
This is not a solicitation from a lawyer.

YOUR LEGAL RIGHTS ARE AFFECTED WHETHER YOU ACT, OR DON’T ACT. READ THIS
NOTICE CAREFULLY. These rights and options—and the deadlines to exercise them—are explained in
this notice.

 

 

Do Nothing: You will be ad a pro rata Eine of the net settlement proceeds based t upon “spread
accordance with the Distribution Plan as long as your calculated distribution is not less
than $5.00. Class members whose calculated distribution is less than $5.00 will not
receive a distribution under this settlement. See section 4 of this notice for more details.
Object: | Write to the Court about why you don't like the settlement and do not want it approved.
Act by , 2018. See section 10 of this notice for more details,

Go toa | Ask to speak in Court about the fairness of the settlement on , 2018
Hearing: | See section 12 of this notice for more details.

 

 

 

 

 

 

-l-
Questions? Visit www.huffmanclassaction.com
Para Una notificacién en Espafiol, visitor nuestro website, www.tuffmanciassaction.com
Case 2:10-cv-05135-JFL Document 190-1 Filed 10/29/18 Page 37 of 40

 
   

You received this notice because it appears from Prudential’s records that you are a member of the class that is
covered by this lawsuit. Notice of this class action was recently mailed to you. Our records indicate that you
did not ask to be excluded from this case. The Court directed that this notice be sent to you to inform you about
a proposed settlement of this lawsuit and your rights and options.

     
   

This lawsuit concerns Prudential’s use of retained asset accounts called “Alliance Accounts” to settle claims for
life insurance benefits due under the Plans. A retained asset account is a method of settling claims in which an
insurance company: (a) establishes an interest-bearing account through a bank for the beneficiary, (b) issues the
beneficiary a book of blank drafts that resembles a checkbook to use to access the settlement amount, and (c)
retains and invests the money owed to the beneficiary until it is called upon to transfer funds to the bank to
cover drafts drawn on the account.

The Plaintiffs allege that Prudential’s use of Alliance Accounts to settle claims is unauthorized because the
applicable insurance policies provide that benefits will be paid to the beneficiary in “one sum” unless the
beneficiary requests another form of payment, and allege that the practice is unfair because Prudential keeps for
itself most of the profits it earns investing the money owed to the beneficiaries. The Plaintiffs further allege that
the practice is improper because Prudential controls how much income it receives from the practice and does not
disclose this income to the Plans. The Plaintiffs allege that these practices violate a federal law, the Employee
Retirement Income Security Act of 1974 (“ERISA”), that requires persons who administer employee benefit
plans to act in accordance with the plans’ terms and solely in the interests of the plans’ beneficiaries (“Count
1”), and prohibits plan administrators from earning compensation for their services unless certain requirements
are met (“Count 2”).

Prudential denies these allegations and contends that its conduct with respect to settling claims via Alliance
Accounts was not governed by ERISA, was authorized by the Plans, and was lawful.

   

 

The parties filed motions for summary judgment asking the Court to rule in their favor without a trial. The
Court ruled in Plaintiffs' favor as to Count 1, denied both parties' motions as to Count 2, and ruled in Prudential's
favor as to Count 3, which asserted that Prudential breached certain duties that it allegedly owed under state law.
The Plaintiffs filed a motion for class certification asking the Court to allow them to represent other
beneficiaries who were affected by Prudential's practices. The Court granted this motion in part and ruled that
the Plaintiffs may represent a class ("Ciass") that consists of:

All beneficiaries of ERISA-governed employee benefit plans that were sponsored by JPMorgan
Chase Bank, Inc. or Con-way, Inc., and that were insured by group life insurance contracts
issued by Prudential that provided “Life Insurance is normally paid to the beneficiary in one
sum,” for whom Prudential established an “Alliance Account” between September 30, 2004 and
October 31, 2011. Excluded from the Class are beneficiaries of contracts that were sitused in
Arkansas, Colorado, or Nevada, and beneficiaries who resided in Maryland.

Following the Court's rulings and its order setting the matter for trial, both sides agreed to this settlement. The
Class Representatives and their attorneys think the settlement is in the best interests of all Class Members.

   

 

 

Prudential has agreed to pay Nine Million Dollars ($9,000,000.00) to settle the lawsuit. The settlement proceeds }
will be distributed to each class member based upon his or her share of the "spread" in accordance with the

-2-
Questions? Visit www.huffmanclassaction.com
Para Una notificacién en Espafiol, visitor nuestro website, www.huffmanclassaction.com

  
Case 2:10-cv-05135-JFL Document 190-1 Filed 10/29/18 Page 38 of 40

Distribution Plan, The Distribution Plan defines the term "spread" as the difference between the amount of
money that Prudential earned investing Class Members’ life insurance proceeds and the amount of interest that
Prudential credited to Class Members’ Alliance Accounts. The amount payable to each Class Member will
vary, depending on, among other things, the size of your life insurance benefit, how long your Alliance Account
was open, the amount of interest credited to your Alliance Account, and the passage of time. Should the amount
allocated to any Class Member be less than $5.00 (net of fees and expenses), that Class Member will not receive
a payment.

The Settlement Agreement, the Distribution Plan and other papers, in both English and Spanish, can be found at
www.Huffmanclassaction.com.

 
   

The Court will hold a hearing to decide whether to approve the settlement. You may attend and you may ask to

speak, but you don’t have to. The hearing will be held on [hearing date] at [hearing time] in Courtroom [hearing

location], located at the Edward N. Cahn U.S. Courthouse & Federal Bldg., 504 W. Hamilton Street, Allentown,
Pennsylvania 18101. At this hearing the Court will consider whether the settlement is fair, reasonable, and
adequate. If there are objections, the Court will consider them, The Court will listen to people who have asked
to speak at the hearing, The Court may also decide how much to pay to Class Counsel. At or after the hearing,
the Court will decide whether to approve the settlement.

The Court has reserved the right to change the date and time of the Fairness Hearing without further notice to
the Class. If you would like to attend the hearing, please check the website www.huffinanclassaction.com for
any changes of the hearing date.

 
 
   

 
 

You need. nothing, If the settlement is approved and your share of the settlement (net of fees and
expenses) is $5.00 or more, a check will be mailed to you at this same address. If there is an appeal, then
settlement checks will not be issued until the appeal is resolved and the order approving the settlement is
approved by the appeals court.

 
  

 
  

 

If you currently have a balance in an Alliance Account, Prudential will continue to administer the account in
accord with the account agreement. Prudential will continue to guarantee the balance and credit interest on that
balance. Prudential will be free to invest the funds associated with that balance as it sees fit. Prudential may
make more investment income using your funds than the interest that it pays to you. Part of this settlement
includes a release of all claims relating to the rate of interest credited to Alliance Accounts. As was always the
case, you may choose to close your Alliance Account or keep it open.

  
   

    

The Court appointed John C. Bell, Jr., Esq., Lee W. Brigham, Esq., Cary L. Flitter, Esq., Stuart T. Rossman,
Esq., and M. Scott Barrett, Esq. to represent you and other Class Members. These lawyers are called Class
Counsel. You will not be personally charged for these lawyers. If you want to be represented by your own
lawyer, you may hire one at your own expense.

   

Class Counsel will ask the Court to award attorneys’ fees of no more than one-third of the settlement fund and to

seek reimbursement of their expenses incurred to prosecute this action and administer this settlement in an amount
no greater than One Hundred Ninety Thousand Dollars ($190,000.00) and to seek an incentive award of up to Five
Thousand Dollars ($5,000.00) to each of the Class Representatives, all to be paid from the Settlement Fund.
Attorneys’ fees, expenses and incentive awards will be determined by the Court following a hearing and will be

23

Questions? Visit www.huffmanclassaction,com
Para Una notificacién en Espafiol, visitor nuestro website, www.huffmanclassaction.com
Case 2:10-cv-05135-JFL Document 190-1 Filed 10/29/18 Page 39 of 40

based upon the evidence presented and legal principles that govern such awards. The Court may award less than
the amounts requested. Prudential has agreed not to oppose the application for attorneys’ fees, expenses and
incentive awards.

   

 

If you are a Class Member, you can object to the settlement if you don’t like any part of it. You can give reasons
why you think the Court should not approve it. The Court will consider your views. To object, you must send a
letter saying that you object to the settlement. Include your name, address, telephone number, and signature, and
the reasons you object to the settlement. DO NOT CALL THE COURT. Mail the objection to the Clerk of the
Court, with a copy to Class Counsel and a copy to Prudential's counsel at the addresses listed below to be received
ne later than , 2018:

Clerk of Court Class Counsel Prudential’s Counsel

Kate Barkman John C. Bell, Jr. Maeve O’Connor

James A. Byrne U.S. Courthouse Bell & Brigham Debevoise & Plimpton LLP
601 Market Street P.O, Box 1547 919 Third Avenue
Philadelphia, PA 19106 Augusta, GA 30903 New York, NY 10022

 
   

No, but you are welcome to come at your own expense. If you send an objection, you don’t have to come to Court.
As long as you mailed your written objection on time, the Court will consider it. You may also pay your own
lawyer to attend, but this is not necessary,

 
   

You may ask the Court for permission to speak at the Fairness Hearing. To do so, you must send a letter saying
that it is your “Notice of Intention to Appear.” Include your name, address, telephone number, and your signature.
Your Notice of Intention to Appear must be received by 2018, by the Clerk of the Court, Class
Counsel, and Defendants’ Counsel, at the three addresses noted in question 10.

 
   

You may visit the website at www.Huffmanclassaction.com, where you will find copies of the Settlement
Agreement and significant orders, as well as other information that may help you determine whether you are a
Class Member and whether you are eligible for a payment. You may also call 1-800-XXX-XXXX toll free, or
write to Huffman Class Action, c/o Settlement Administrator, P.O, Box 23369, Jacksonville, FL 3224.

The papers filed in this case are also available for inspection during business hours at the Office of the Clerk of
Court, United States District Court for the Eastern District of Pennsylvania, 601 Market Street, Philadelphia, PA
19106, or on the internet at http://www.paed.uscourts.gov/,

-4-

Questions? Visit www.huffmanclassaction.com
Para Una notificacién en Espaiol, visitor nuestro website, www.huffmanclassaction.com
Case 2:10-cv-05135-JFL Document 190-1 Filed 10/29/18 Page 40 of 40
